DAVID J. BUCHANAN, Respondent Below-Appellant,
v.
BARBARA H. RICHARDS, Petitioner Below-Appellee.
No. 379, 2008.
Supreme Court of Delaware.
Submitted: October 10, 2008.
Decided: October 22, 2008.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
Jack B. Jacobs, Justice
This 22nd day of October 2008, it appears to the Court that:
(1) This is an appeal from the July 9, 2008 order of the Family Court authorizing the Clerk of the Family Court to execute documents necessary to complete the sale of marital property. The appellant, David J. Buchanan, filed a petition to proceed in forma pauperis, which this Court denied on July 29, 2008. On July 30, 2008, the Clerk notified Buchanan by letter that the filing fee of $310 was due no later than August 13, 2008. The letter further advised Buchanan that failure to pay the filing fee would result in the issuance of a notice to show cause why his appeal should not be dismissed.
(2) On August 7, 2008, the Court received Buchanan's motion to defer court fees and costs. In the motion, Buchanan claims that all of his assets have been "encumbered" by improper actions taken by appellee Barbara H. Richards, his former spouse, in connection with the division of marital property in the Family Court and/or the State of Delaware in connection with his criminal prosecution now pending in the Superior Court. On September 23, 2008, the Clerk issued a notice to Buchanan to show cause why his appeal should not be dismissed pursuant to Supreme Court Rule 29(b) due to his failure to prosecute his appeal by not paying the $310 filing fee.
(3) On October 10, 2008, Buchanan submitted his response to the notice to show cause. In his response, Buchanan reiterates complaints made in several previous actions in this Courtnamely, that the prosecutor, the police, and the Superior Court, as well as Richards and the Family Court, have violated his due process rights. Buchanan also reiterates the allegations he made in his original motion to proceed in forma pauperis and his subsequent motion to defer court fees and costsspecifically, that his inability to pay this Court's filing fee is the result of improper actions taken by Richards and/or the State of Delaware.
(4) We conclude that Buchanan has provided no justification for revisiting this Court's denial of his motion to proceed in forma pauperis. As such, his motion to defer court fees and cost must be denied. Moreover, we conclude that Buchanan has failed to show cause why his appeal should not be dismissed due to his failure to diligently prosecute his appeal by not paying this Court's filing fee.
NOW, THEREFORE, IT IS ORDERED that Buchanan's motion to defer court fees and costs is DENIED and his appeal is DISMISSED.